Contempt by Attorney.—In Concealing Facts from the Court which an attorney is bound in candor to communicate, he is wanting in that respect to courts and judicial officers which it is the duty of an attorney to maintain. Subdivision 2, section 282 of the Code of Civil Procedure.Contempt by Attorney.—An Attorney Who, in Seeking to Effect His Purpose, employs means other than such as are consistent with truth, and calculated to mislead the judge, through artifice and suppression of facts essential to be known to the court, is guilty of misbehavior in his office and of willful violation of duty constituting a contempt of court. Sections 282, 1209 of the Code of Civil Procedure, subdivisions 4 and 3, respectively.Contempt by Attorney in Deceiving Court as to Sale of Property.— Where the attorney for an administrator, reports to the court and the administrator that he has sold property of the estate for a less sum than he has actually received, converts the difference between the two amounts to his own use, and obtains a confirmation of the sale at the sum reported by him, he is guilty of a contempt of court for which he should be punished.